Opinion by
Mr. Justice Gordon :
On the 2Jth of January, 1886, the school board of Waynesboro filed in the court of common pleas a petition which, as it sets forth all the facts involved in the present controversy, we give in extenso.
“That on the 25th day of October, a. d. 1884, your petitioners presented their petition to the court, asking for the appointment of viewers to view and assess damages for taking by your petitioners of certain lands (of John Funk of H.) for school purposes, said lands being situated in the town of Waynesboro, in said county of Franklin. That viewers were appointed in accordance with said petition who made report to the court on December 1, 1884, which report was ordered to be confirmed unless a review should be asked for on or before the first day of the next-regular term. That before the first day of the regular term, to wit, on the third of December, 1884, a petition was filed by your petitioners, and reviewers appointed by the court, who made report to the court on the 23d day of February, 1885, only embracing, however, in their view and report a portion of the premises embraced in their first view. That said report was, on the 23d of February, confirmed nisi, and on July 28, 1885, exceptions to said report were (on behalf of your petitioners) filed by leave of court. That neither of said reports was ever confirmed absolutely.
“Your petitioners further represent that they have never entered upon or occupied the said lands further than to stake off the same, prior to the first view; and that they desire to formally abandon said lands for school purposes, so that the same may remain to the said John Funk of IT. for his own use, occupation, and enjoyment, without hindrance or interference from your petitioners. Your petitioners, therefore, pray the court for *184leave to withdraw all their proceedings aforesaid by payment by them of all costs accrued thereon.”
On this petition a rule was issued to the administrators of the estate of the said John Funk, deceased, commanding them to show cause why the prayer of the said school directors should not be granted; and on the 26th of March, 1886, after hearing the parties, the court made the rule absolute, and vacated the previous proceedings. The rectitude of this action is now called in question by the plaintiffs in error, and it is argued that the court acted ultra viras. We are, however, not convinced that there is any such error as requires our intervention to correct. The entry of the directors was not permanent; they had no actual possession of the land, hence, did not interfere with that of the owner.
The report of the viewers had not been confirmed, so that the matter was still within the jurisdiction and power of the court; and, under circumstances such as these, we cannot see why a discontinuance might not be allowed as at common law. It is certainly so in road cases; for, until the court of quarter sessions finally confirms the report of reviewers, the proceedings may be set aside or abandoned.
As was said by this court in Re Pittsburgh, 2 Watts & S. 320: The mere laying out or location of streets is not a dedication of the land upon which they are laid to the use of the public, but only an indication of what may thereafter be so dedicated; and until they are actually opened the land owner is entitled to no damages.
It would follow, of course, that if they were never opened, or if the locations were abandoned, there could be no damages, neither could the owner have any standing to assert what was but a possible claim. So, we have it from Dillon on Municipal Corporations, 3d ed. § 608, that where municipal corporations have the power to take private property for public use, they may, at any time before taking possession thereof under completed proceedings or before final confirmation, recede from or discontinue the proceedings they have instituted. He adds: “Until assessment of damages has been made, the amount cannot be known; and it is reasonable that after haring ascertained the ex*185penses of the project the corporation should have a discretion to go on with it or not as it secs lit.” For the doctrine here quoted he cites a multitude of authorities from the courts of our sister states.
Now it will be seen, in the case in hand, that the school directors had no possession of the property in controversy, other than such as the public would have on the laying out of a road or street, so that the case cited is in point. Clearly, if the court of quarter sessions should, before the final confirmation of a road, discover that the expenses of its opening and maintenance were too much for the township to bear, it might for that reason alone refuse such confirmation; and it was quite as reasonable to allow a board of school directors the right to recede from its resolution to build a school hoiise, as soon as it discovered that the price of the land which it proposed to improve was greater than the district could meet without oppression to its taxpayers.
But we are met with the case of Beale v. Pennsylvania B. Co. 86 Pa. 509, in -which we held that after a railroad company had made a location on the land of the appellant, and damages therefor had been assessed, it was too late to interpose an exception that it had subsequently adopted a new line on the same land.
But that case is not similar to the one now trying; that was a private, this a public, corporation; the one had in view its own profit, and the other the public welfare; so that we might well allow a discretion to the latter that we would not to the former.
Besides this, no one would contend that the same rule would apply to a mere preliminary or trial survey as to a permanent location. Moreover, that the court might have taken this change of location into consideration on a motion to amend, and refer the matter back to the viewers, is admitted by the learned justice -who delivered the opinion in that case. But if so, we cannot see why consideration might not also have been taken of the fact, had it been so, that the company had altogether withdrawn from the land. Whether, however, this be so or not, it is clear that the point now before us was not involved in that case; and it cannot, therefore, be used as authority to impeach the action of the court below.
The judgment is affirmed.